613 So.2d 272 (1992)
A. Sam COURY, Plaintiff-Appellant,
v.
William J. MOSS, Coury-Moss, Inc., John T. Landry as Executor of the Succession of William J. Moss and Sharon Coury Moss, Defendants-Appellees.
No. 91-870.
Court of Appeal of Louisiana, Third Circuit.
December 30, 1992.
Writ Denied March 26, 1993.
Hunter & Boland, Gary Boland, Baton Rouge, for A. Sam Coury and appellant in each case.
Lewis & Lolley, Lafayette, for Coury-Moss, Inc.
Anthony Fontana, Abbeville, for Moss.
Jeffrey Ackermann, Durio, McGoffin & Stagg, Lafayette, for defendants.
Sharon K. Moss, in pro. per.
Before STOKER, YELVERTON and COOKS, JJ.
STOKER, Judge.
This appeal involves the identical issue as that involved in William J. Moss v. A. Sam Coury, 613 So.2d 270 (La.App. 3d Cir.1992), No. 91-1130 on the docket of this court, in which we have rendered an opinion on this date. The present case carries the trial court docket No. 83-6389-I. At the trial court level the defendants filed a joint motion in four other cases bearing trial court *273 docket numbers 83-7482, 84-4756, and 84-4757. Each case bears the same caption. The motion was entitled "MOTION FOR RELEASE BY PAYMENT OF PRICE OF TRANSFERRED LITIGIOUS RIGHTS AND FOR STAY." The trial court in the person of the Honorable John Rixie Mouton, District Judge, granted the motion in a single consolidated judgment which reads as follows:
"JUDGMENT ON MOTION FOR RELEASE BY PAYMENT OF PRICE OF TRANSFERRED LITIGIOUS RIGHTS AND FOR STAY"
"The motion of Coury-Moss, Inc., Succession of William J. Moss, and Sharon Coury Moss for release by payment of price of transferred litigious rights and for stay came on regularly for hearing on February 25, 1991. Present were: Kenneth A. Goodwin, of Brook, Morial, Cassibry, Fraiche & Pizza, attorneys for Coury-Moss, Inc., Succession of William J. Moss, and Sharon Coury Moss; and Gary A. Boland of Hunter & Boland, attorneys for A. Sam Coury and Coury, Ltd. Considering the pleadings, the evidence, argument of counsel, and the law,
"IT IS ORDERED that the MOTION FOR RELEASE BY PAYMENT OF PRICE OF TRANSFERRED LITIGIOUS RIGHTS AND FOR STAY is granted with Coury, Ltd. and A. Sam Coury to bear all costs of this proceeding.
"Rendered on February 25, 1991 in open court and read and signed on March 4th, 1991 in chambers in Lafayette, Louisiana."
        /s/   "John Rixie Mouton"
        "JOHN RIXIE MOUTON
        DISTRICT JUDGE"
A. Sam Coury appealed the judgment. In this court this case was assigned docket number 91-870 and the other cases were assigned the numbers 91-871, 91-872, and 91-873.
The judgment quoted above signed by Judge Mouton is virtually the same as the judgment rendered by Judge Ronald D. Cox which is the subject of our appeal in our opinion in William J. Moss, etc. v. A. Sam Coury, mentioned above which bears our docket No. 91-1130. We need not recount the nature of the suits bearing our numbers 91-870 through 91-873 because what is at issue is the validity of the judgment above, and that judgment carries the same impact as the judgment rendered by Judge Cox. Accordingly, we take the same action in these consolidated cases as we take in No. 91-1130.
For the reasons stated, we reverse and set aside the judgment of the trial court herein dated March 4, 1991, and the case is remanded to the trial court for further proceedings consistent with this opinion. The costs of this appeal are assessed to defendants and movants.
REVERSED and REMANDED.